Citation Nr: 0601639	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  99-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbar disc disease.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that increased the rating assigned the 
veteran's low back disability to 40 percent.

In May 2002, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In September 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by pain 
and moderate to severe limitation of motion.

2.  Ankylosis of the spine is not shown.

3.  Neurological examinations are normal; muscle spasm is not 
shown; and ankle jerks are present.

4.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 40 percent for 
lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2002) (effective prior to 
September 23, 2002); Diagnostic Code 5293 (2003) (effective 
from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243 (2005) (effective from September 26, 2003).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a), (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in April 2004, the April 1999 statement 
of the case (SOC), and the May 2005 supplemental statement of 
the case (SSOC).  By means of the letter, the veteran was 
told of the requirements to successfully establish claims for 
an increased rating and TDIU, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  He was told that 
VA would attempt to obtain any records he considered 
relevant.  The SOC referred to 38 C.F.R. §§ 3.321, 4.1, 4.7 
and 4.20, thereby also notifying the veteran of the 
requirements to successfully establish a claim for an 
increased rating.  The content of the April 2004 letter, the 
SOC, and the SSOC complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letter was subsequently considered by 
the RO.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received solely pre-adjudicatory notice.  The veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in April 2004 and April 2005.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

II.  Factual background

Service connection was granted for lumbosacral strain, with a 
noncomppensable evaluation assigned, in November 1962.  The 
rating was increased to 20 percent for the disability 
characterized as lumbar disc syndrome in a September 1972 
rating decision.  That rating remained in effect until the 
May 1998 rating decision that increased the rating to 40 
percent.

In conjunction with his claim for an increased rating, in 
April 1998, the veteran was afforded a VA examination.  At 
that time, the veteran complained of increased pain and 
stiffness over the past several years and an inability to do 
routine chores.  It was noted that the veteran had been 
diagnosed as having L1 to L5 degenerative disc disease.  
Physical examination revealed that motor function, deep 
tendon reflexes and sensation were intact and physiologic.  
The lumbar spine was without bony tenderness, deformity, 
discoloration, or soft tissue swelling.  Forward flexion was 
30 degrees and backward extension was 10 degrees.  Rotation 
left and right and flexion left and right were all 10 
degrees.  Radiographs revealed a right convexity 
rotoscoliosis with its apex at approximately L2-L3, marked 
associated degenerative change, degenerative disc space 
narrowing, and discovertebral endplate changes at L5-S1.  It 
was noted that magnetic resonance imaging (MRI) of the lumbar 
spine performed in January 1998 revealed multilevel 
degenerative disc disease, moderately prominent right 
posterolateral disc herniation, and protrusion at the L2-L3 
level with compromise of accompanying intervertebral foramina 
very likely resulting in radiculopathy.  The veteran was 
diagnosed as having chronic low back pain secondary to 
degenerative joint disease and degenerative disc disease, 
most prominent at L5-S1, with marked diminished range of 
motion of the lumbar spine.  MRI suggested a prominent right 
posterolateral disc herniation (protrusion) noted at the L2-
L3 level with compromise of the accompanying intervertebral 
foramina.  

In August 1999, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran at 
that time complained of numbness in both lower extremities.  
He denied having weakened movement or excessive fatigability 
in his lower extremities and did not have weakened movement 
against resistance.  He did state that he had excessive pain 
in his back when standing for a prolonged period of time, 
painful motion and increased limitation of motion during 
flare-ups.  The veteran stated that his back pain had not 
increased since his January 1998 examination.  At that time, 
the veteran was in the process of selling his greenhouse 
business because he was unable to kneel and lift as well as 
before.  

Physical examination revealed that motion of the veteran's 
dorsolumbar spine was limited by pain.  The veteran had 15 
degrees of flexion before pain and he could flex to 60 
degrees with pain.  He had 20 degrees of extension without 
pain and could get to 30 degrees with pain.  He had 10 
degrees of right lateral flexion without pain and could get 
to 15 degrees with pain.  He had 15 degrees of left lateral 
flexion without pain and could get to 30 degrees with pain.  
The veteran stated that he had been occasionally bedridden in 
the past for his back pain and had been at total bed rest.  
He did wear a back brace.  The veteran was unable to describe 
the limitation of motion during flare-ups and the examiner 
was unable to test it at that time.  An electromyograph (EMG) 
showed S1 and L4 radiculopathy.  A past MRI from the claims 
file showed bulging disk at L2-L3 with nerve root compression 
at L3.  The veteran was diagnosed as having a herniated disk 
at L2-L3, degenerative changes of the lumbar spine, and 
radiculopathy to bilateral S1 radiculopathy and mild right L4 
radiculopathy per EMG.

Private medical treatment records show that the veteran 
received chiropractic treatment for diagnoses including 
lumbar disc syndrome, cervical subluxation from August 1994 
to April 1996; lumbar disc syndrome from October 1997 to June 
1998; and cervical and lumbar sprain/strain from November 
1998 to October 1999.  

In a March 2000 letter, the veteran's private chiropractor 
stated that he had treated him from 1994 to 1999 for 
persistent symptoms and pronounced intervertebral disc 
syndrome.  In a letter dated August 2001 addressed to the 
Bureau of motor vehicles, another private chiropractor stated 
that the veteran suffered from multiple disc herniations, 
degenerative joint disease, osteoarthritis, and left knee 
degeneration.  She also stated that the veteran was unable to 
walk two hundred feet without stopping to rest and was 
severely limited in the ability to walk due to arthritic, 
neurologic and orthopedic conditions.  

During the May 2002 personal hearing, the veteran stated that 
he had back pain all day long to varying degrees and that it 
was worse in the morning.  He stated that he had muscle 
spasms when he moved a certain way or held a position for a 
long time.  He could not estimate how often the spasms 
occurred.  At times, he got pain in his legs from sitting for 
a long time.  He wore an 8 inch brace everyday while he was 
awake, and used a heavier 11 inch brace when doing house 
work.  He stated he could walk 300 to 400 feet before 
experiencing pain.  He used to go to a chiropractor once 
every other month and used an ice pack every morning.  

In April 2004, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran stated that he 
used a back brace and a cane to protect from falling due to 
sudden lower back pain.  He occasionally used pain killers, 
but had not taken any for a long time and used ice packs, 
which he stated helped.  The MRI report stated that the 
veteran had multilevel disc herniations with canal and 
foraminal stenosis.  

Physical examination revealed full spine range of motion with 
40 degrees of extension and flexion on either side and 90 
degrees of flexion.  The veteran had increased lower back 
pain at 30 degrees of flexion and 10 degrees of extension or 
flexion on either side.  Neurological examination showed 2+ 
deep tendon reflexes throughout with downgoing toes, motor 
5/5 in all distal muscle groups, no calf atrophy and sensory 
intact distally in the upper and lower extremities to 2-point 
discrimination, vibration and position.  The veteran was 
diagnosed as having degenerative disc disease of the cervical 
and lumbar spine and osteoarthritis.  The examiner opined 
that the veteran had normal range of motion that was limited 
by pain, that there was no evidence of sciatica and that 
neurological examination was normal.  

In April 2005, the veteran underwent another VA examination.  
The claims file was reviewed.  The veteran stated that over 
the past 40 years, his back pain had become gradually and 
progressively worse.  He had increased amounts of aching, 
pain, tenderness and soreness across the back and some 
stiffness.  Occasionally he had some leg pain and 
paresthesias associated with it.  Repetitive use and weather 
change irritated his back.  No incapacitating episodes or 
other specific flare-ups were noted.  He was retired and was 
able to do normal daily activity.  The veteran wore a back 
brace and used a cane to walk as he would occasionally have 
some unsteadiness.  

Physical examination revealed tenderness and soreness of the 
back and some lumbar muscle pain and soreness.  The veteran 
had pain throughout the range of motion and could flex to 75 
degrees and extend, bend and rotate to 25 degrees with pain 
throughout.  No change could be noted on repetitive use.  On 
sitting, straight leg raising was negative.  Reflexes were 1+ 
and equal, and strength and sensation were normal.  The 
veteran was diagnosed as having lumbar disc disease.  The 
examiner opined that the veteran would have difficulties 
doing any heavy work, climbing or prolonged standing and any 
work requiring repetitive bending and lifting activities.  

III.  Legal analysis

A.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

During the course of this appeal, VA has revised the criteria 
for evaluating disabilities of the spine.  The RO has 
considered the veteran's claim under both the old and amended 
criteria.  The veteran was notified of the amended criteria 
by a letter dated November 2002 and in the May 2005 SSOC.  
Taking these factors into consideration, the Board will 
proceed with consideration of this appeal, applying the 
version of the criteria which is more favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000 (Apr. 10, 
2000); 65 Fed. Reg. 33,421 (2000); See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

As set forth above, the RO has rated the veteran's low back 
disability as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (2002).  Up until September 23, 
2002, DC 5293 provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief warrants a 40 percent rating.  
Moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating.  Mild intervertebral 
disc syndrome is rated at 10 percent.  See 38 C.F.R. § 4.71a, 
DC 5293 (2002).

Changes to this DC became effective September 23, 2002.  They 
are as follows: Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate at 60 percent; with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, rate at 40 
percent; with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months, rate at 20 percent; with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, rate at 10 
percent.  Note (1):  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA.  Under the new general rating 
formula for diseases and injuries of the spine, (DCs 5235 to 
5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  Note 
(1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2005).

Applying the old criteria for DC 5293 to the above medical 
findings, a rating in excess of 40 percent is not warranted 
because the evidence does not show pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  The April 1998 VA examination 
revealed normal neurological findings.  During the April 2004 
VA examination, the veteran had normal motor strength and 
sensation; neurological examination was essentially normal as 
it was on examination in April 2005. 

The Board finds that the medical evidence does not 
demonstrate that the veteran's lumbar disc disease is 
manifested by symptomatology reflecting pronounced 
intervertebral disc syndrome pursuant to DC 5293, and a 
rating in excess of 40 percent is not warranted.  Although 
the veteran has stated that he has muscle spasms, the 1998, 
1999, 2004 and 2005 examinations reflect no findings of 
muscle spasm.  Further, although the 1999 examination noted 
radiculopathy, there have been no findings of absent ankle 
jerk; rather ankle jerks have been present and equal in both 
lower extremeties.  No neurological abnormalities appropriate 
to the site of the diseased disc have been shown, and the 
2004 examiner specifically noted that there was no evidence 
of sciatica.  Therefore, the criteria for a rating in  excess 
of 40 percent is not warranted under DC 5293.

The Board notes that a private chiropractor said the veteran 
had pronounced intervertebral disc syndrome.  However, the 
chiropractor provided no basis for that assertion, and there 
is no indication that the chiropractor was familiar with the 
VA rating schedule and the criteria required for rating 
intervertebral disc syndrome as "pronounced."

Prior to the amendments of the criteria for evaluating 
disabilities of the spine, there were other diagnostic codes 
that potentially related to impairment of the low back. The 
veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes a higher rating is not warranted for the 
veteran's service-connected low back disability under DCs 
5289, 5292 or 5295 in effect prior to September 2002.  40 
percent is the maximum rating available for limitation of 
motion of the lumbar spine under DC 5292, and that rating 
contemplates severe limitation of lumbar motion.  Likewise, 
40 percent is the maximum rating available for lumbosacral 
strain under DC 5295, and that rating contemplates severe 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing  or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  DC 5289 provides ratings based on ankylosis 
of the lumbar spine.  However, ankylosis of the spine has not 
been shown on any examination. 

With respect to the revised rating criteria for rating 
intervertebral disc syndrome that became effective in 
September 2002, the veteran was not shown to suffer from any 
incapacitating episodes of intervertebral disc syndrome, 
i.e., requiring bed rest prescribed by a physician, at any 
time.  Although the veteran stated that he had been 
occasionally bedridden during the August 1999 VA examination, 
he has not shown that he had an incapacitating episode of six 
weeks during the past 12 months, as required by the revised 
criteria, and there is no evidence that any bed rest was 
prescribed by a physician.  Therefore, a higher rating under 
the September 2002 revised criteria based on incapacitating 
episodes is not warranted.  

The 2002 amended criteria also require consideration of 
separate ratings for chronic orthopedic and neurologic 
manifestations of the veteran's lumbar disc disease.  
However, as noted above, 40 percent is the highest evaluation 
available for orthopedic manifestations under either DC 5292 
or 5295, and unfavorable ankylosis which, if present, would 
warrant a 50 percent rating under DC 5289 is definitely not 
shown.  Similarly, as noted above, neurologic impairments 
have not been demonstrated, and, consequently, there would be 
no basis for a separate compensable rating based on 
neurologic manifestations.  Therefore, there is no basis for 
a combined rating higher that 40 percent based on rating 
orthopedic and neurologic manifestations.

Under the revised criteria that became effective in September 
2003, in order to meet the criteria for the next higher 50 
percent rating under the general formula, the evidence must 
show, or more nearly reflect, unfavorable ankylosis of the 
entire thoracolumbar spine.  Note (5) of the general formula 
for rating the spine explains that unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation of dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2005).

The current 40 percent rating for the veteran's lumbar spine 
disorder contemplates favorable ankylosis of the 
thoracolumbar spine.  Again, the evidence does not show that 
the veteran's thoacolumbar spine is fixed in flexion or 
extension, or ankylosed, either favorably or unfavorably, and 
a higher rating is not warranted.  

The 2003 revision also requires evaluating associated 
neurologic abnormalities separately.  However, as noted 
above, the medical evidence does not show any neurologic 
abnormalities to rate separately.  

The 2003 revisions also provide for rating intervertebral 
discsyndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions, and as previously explained, there is no 
evidence of bed rest that was prescribed by a physician, 
particularly not in frequency or duration that would warrant 
a rating higher than the 40 percent rating already assigned.

The Board has considered the DeLuca factors regarding pain on 
use but finds they are inapplicable to the present claim 
because the DeLuca standards do not apply when a veteran is 
at the maximum for limitation of motion and lumbar strain 
(DCs 5292 and 5295 under the old criteria) and where a higher 
evaluation is based on ankylosis, such as the case here.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

In conclusion, the Board finds that the criteria for a rating 
in excess of 40 percent for a low back disability have not 
been met.  Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU

To establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be an impairment so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75- 91.  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a) (2005).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran suffers from two service-connected disabilities, 
lumbar disc syndrome and psychophysiologic nervous system 
reaction manifested by headaches.  His lumbar disc syndrome 
is rated as 40 percent disabling, and his psychophysiologic 
nervous system reaction is rated as 10 percent disabling.  
Therefore, he does not meet the minimum schedular criteria 
for a TDIU.

As the veteran fails to meet the percentage standards set 
forth in section 4.16(a), the Board must consider whether 
there is evidence to warrant referral for consideration of a 
TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 
4.16(b).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2005).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence in this case does not warrant referral of the 
case to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The veteran is a high school 
graduate who independently owned a greenhouse business from 
1981.  He stated during the May 2002 personal hearing that he 
sold the business in 1999 as the pain in his back prevented 
him from carrying out the physical requirements of the 
business.  The April 2005 VA examiner stated that the veteran 
would have difficulties doing any heavy work, climbing or 
prolonged standing and any work regarding repetitive bending 
and lifting activities.  The veteran having to sell his 
business and the VA examiner's statement demonstrates that 
the veteran's back disability restricts him from working at 
jobs that require certain physical activities.  However, the 
evidence does not demonstrate that his back disability would 
prevent him from obtaining or maintaining any substantially 
gainful employment at all.  

Also, the veteran did not contend that his psychophysiologic 
nervous system reaction has affected his employability, and 
it is not readily apparent from the evidence of record.  In 
fact, in his March 1998 application for TDIU and his May 2002 
personal hearing, the veteran attributed his selling his 
greenhouse business only to his back disability.    

Review of the record establishes that there is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation.  The veteran's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform an appreciable 
level of work required by employment that is not physically 
intense.

The Board has considered the veteran's contentions that he 
cannot work due to his service-connected disabilities, but 
neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, no medical professional has ever stated the veteran's 
lumbar disc syndrome or psychophysiologic nervous system 
reaction or the combination thereof precludes his ability to 
maintain employment or renders him unemployable.  Even if the 
veteran is unable to engage in prolonged physical activity as 
a result of his service- connected conditions, there is no 
evidence showing that he is unable to sustain gainful 
employment in a sedentary job.  

A TDIU is not warranted, and there is no evidence to warrant 
referral for consideration of a TDIU on an extra-schedular 
basis.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease is denied.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


